Citation Nr: 1311330	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-32 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disability, to include dysthymic disorder, adjustment disorder, depression, anxiety, and posttraumatic stress disorder (PTSD), prior to July 29, 2008.

2.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disability, to include dysthymic disorder, adjustment disorder, depression, anxiety, and PTSD, since July 29, 2008.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2004 to June 2007.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for a dysthymic disorder (claimed as adjustment disorder, anxiety, and depression).  The RO assigned an initial disability rating of 10 percent, effective June 13, 2007, the day following the Veteran's military discharge.  The Veteran then perfected a timely appeal of this issue.

A subsequent February 2009 rating decision from the New York, New York, RO added PTSD to the service-connected disability and then increased the disability rating for the acquired psychiatric disorder to 30 percent, effective August 13, 2008.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

Another rating decision dated in June 2009 from the New York, New York, RO found a clear and unmistakable error in the February 2009 rating decision, and changed the effective date for the 30 percent rating to July 29, 2008.  The Veteran continued to appeal, requesting even higher ratings.  Id.

In her August 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In an August 2012 letter, she was notified that her hearing had been scheduled for August 29, 2012, but she failed to appear for the proceeding and has not provided an explanation for her absence or requested to reschedule the hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2012).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, the most recent outpatient treatment records from the VA Medical Center (VAMC) in New York, New York, are dated from September 2011, as shown on the Veteran's Virtual VA claims file.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran's last VA examination to assess the current severity of her service-connected acquired psychiatric disability, to include dysthymic disorder, adjustment disorder, depression, anxiety, and PTSD, was in December 2008.  Since the VA examination, the Veteran has submitted two statements dated in December 2008 and June 2009 from her VA treating psychiatric physician.  In both of these letters, the physician finds that the Veteran's acquired psychiatric disorder has worsened.  Thus, there is objective medical evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined in December 2008.  See 38 C.F.R. § 3.327(a) (2012).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, the Board notes that the December 2008 VA examination is now over four years old.  Thus, the Board finds that the December 2008 VA examination is inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected acquired psychiatric disability, to include dysthymic disorder, adjustment disorder, depression, anxiety, and PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the New York,  New York, VAMC since September 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of her service-connected acquired psychiatric disability, to include dysthymic disorder, adjustment disorder, depression, anxiety, and PTSD.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9433.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating the disability.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


